DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.

Claim Objections
Claim 17 is objected to because of the following informalities:  “Breath -by-by-breath” should be “breath-by-breath” and “even” should be “event”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analyzer” and “a controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The analyzer corresponds to device 32 of FIG. 3 and the controller corresponds to the components of element 60 in FIG. 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 15-19, 21-23 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the respiration flow is associated with a physiological event when earlier in the claim the alignment signal is only generated and delivered when there is no physiological event. The limitations contradict one another. For claim 10 it is unclear how both alignment signals are used.
Regarding claim 11 and 18, in claim 10 an alignment signal is generated but then claim 11 recites that the alignment signal is generated when a physiological alignment signal is undetectable. The same issue occurs in claim 18 as claim 17 uses both alignment signals. In the case that there is not a physiological alignment signal would the steps in claim 10 even occur?
Regarding claim 17, it is unclear where the determined concentrations of oxygen and carbon dioxide come from. It is unclear when the pressure signal is determined or measured as the step of measuring a pressure is not recited.

Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112 rejections, Examiner respectfully disagrees. Applicant clarifies in their arguments that claim 1 uses both the generated and physiological alignment signal but this is not clear in the claim language. Similarly, claims 11 and 18 remain unclear because if the physiological signal is not detected are the steps of the independent claims then not performed. 

Conclusion
No art has been applied to claims 1, 3-13, 15-19 and 21-27.
The closest prior art of Ricciardelli US 2007/0107728 discloses aligning gas and flow signals but not using a specific generated alignment signal. Ricciardelli uses a physiological marker to align the signal.  Specifically the prior art does not disclose initiating delivery of the alignment signal during a portion of at least one breath cycle when a physiologic event signal cannot be determined from a selected number of proceeding breath cycles for claim 1. Ricciardelli does not disclose the controller is configured to determine at least one of: an offset value from a start of a change of a pressure signal associated with the respiration flow to a start of a change of a gas signal associated with the composition of the respiration flow; and an offset value from a peak of a change of the pressure signal to a minimum of a gas composition change of the gas signal for claims 10 and 17. The   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CATINA/
Examiner, Art Unit 3791

  /ALLEN PORTER/  Primary Examiner, Art Unit 3792